 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    PEDRO NAVARRO,

 9                                   Petitioner,            Case No. C18-1479-JCC-MAT

10           v.
                                                            ORDER GRANTING PETITIONER'S
11    JEFFREY A. UTTECHT,                                   MOTION FOR AN EXTENSION OF
                                                            TIME TO FILE A RESPONSE
12                                   Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on petitioner’s motion for an extension of time to file a response to

16   respondent’s answer to petitioner’s federal habeas petition. (See Dkts. 35, 36.) Respondent has

17   filed a response indicating that he does not object to the requested extension. (Dkt. 37.) The Court,

18   having considered petitioner’s motion, and the balance of the record, hereby ORDERS as follows:

19          (1)      Petitioner’s unopposed motion for an extension of time (Dkt. 35) is GRANTED.

20   Petitioner is directed to file and serve his response to respondent’s answer not later than Monday,

21   July 1, 2019.

22          (2)      Respondent’s answer (Dkt. 32) is RE-NOTED on the Court’s calendar for

23   consideration on July 5, 2019. Respondent shall file any reply brief in support of his answer by

     ORDER GRANTING PETITIONER'S
     MOTION FOR AN EXTENSION OF
     TIME TO FILE A RESPONSE - 1
 1   that date.

 2           (3)   The Clerk is directed to send copies of this Order to petitioner, to counsel for

 3   respondent, and to the Honorable John C. Coughenour.

 4           DATED this 22nd day of April, 2019.

 5

 6                                                     A
                                                       Mary Alice Theiler
 7                                                     United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING PETITIONER'S
     MOTION FOR AN EXTENSION OF
     TIME TO FILE A RESPONSE - 2
